Citation Nr: 0605295	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tonsil, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 18 years active duty service ending with 
his retirement in July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in February 2003 and a 
substantive appeal was received in March 2003.  The veteran 
testified at an RO hearing in June 2003.


FINDING OF FACT

Squamous cell carcinoma of the tonsil was not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor is squamous cell carcinoma 
otherwise related to such service, to include as due to 
exposure to ionizing radiation.


CONCLUSION OF LAW

Squamous cell carcinoma of the tonsil was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The August 2001 and March 2005 VA 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board also notes that the March 2005 letter 
explicitly notified the veteran to submit any pertinent 
evidence in his possession.  Thus, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in August 2001 and the 
initial rating decision was issued in April 2002.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As there are several 
etiology opinions of record, including one private opinion 
and two VA opinions, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established, as held by the Court of 
Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  A "radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the Board first acknowledges 
certain history given by the veteran to health care providers 
in 2000 regarding a right neck mass which he reported had 
been present for approximately a decade.  If the veteran is 
correct with the timing, this would put the manifestation of 
the neck mass during the latter part of his service.  
However, there is nothing in service medical records 
regarding such a mass, and the veteran's service medical 
records contain no evidence of symptoms, complaints, or 
diagnoses of squamous cell carcinoma of the tonsil.  At the 
time of a July 1993 examination, the veteran expressly denied 
having, or having had, a tumor or growth.  Moreover, at the 
time of a VA examination in November 1994 (just a few months 
after his discharge from service), no complaints related to a 
neck mass were documented.  Significantly, examination at 
that time showed no enlargement of lymph nodes, and 
examination of the neck, mouth, and throat was described as 
unremarkable.  The Board therefore believes that the 
preponderance of the evidence is against a finding that the 
cancer was manifested during service or within one year of 
discharge from service. 

In fact, the first medical evidence of squamous cell 
carcinoma of the tonsil is not until 2000, more than five 
years after discharge from active duty service.  Finally, the 
Board notes that there is no medical evidence of record which 
associates the veteran's current squamous cell carcinoma of 
the tonsil with his active duty service, other than with 
exposure to ionizing radiation, which will be discussed in 
more detail below.  Therefore, there is no evidence of record 
to support a finding of service connection for squamous cell 
carcinoma of the tonsil on a direct basis or under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

As to the veteran's contentions that his current squamous 
cell carcinoma of the tonsil was caused by his exposure to 
ionizing radiation in service, the Board initially notes that 
squamous cell carcinoma of the tonsil is not a presumptive 
condition listed in 38 C.F.R. § 3.309(d).  Even assuming for 
the sake of argument only that squamous cell carcinoma of the 
tonsil could be considered a form of cancer of the pharynx 
and therefore could be considered a presumptive condition 
under 38 C.F.R. § 3.09(d), the presumptive provisions are not 
applicable to veterans who did not participate in a 
"radiation-risk activity" as defined by the regulation 
cited above.  The evidence of record does not show that the 
veteran participated in testing involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan from August 6, 1945 to July 1, 1946; or 
was interred as a prisoner of war (or service on active duty 
in Japan immediately following such internment) during World 
War II.  Thus, the record does not demonstrate that the 
veteran participated in a "radiation-risk activity" and the 
presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311 a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogenic disease, such as squamous cell carcinoma of the 
tonsil, can establish service connection if the medical 
evidence of record shows an etiological relationship between 
such exposure and the radiogenic disease.  

The veteran's service records, including his Record of 
Exposure to Ionizing Radiation, and his NAVMED 6470/10, show 
evidence of exposure to ionizing radiation during active duty 
service.  The forms show that between October 1977 and April 
1993, the veteran received a total effective dose equivalent 
to 2.524 rem of radiation.  

The veteran's service documents were sent to Dr. Susan 
Mather, the Chief Public Health and Environmental Hazards 
Officer, VA, in February 2002 in a request for a dose 
estimate and an opinion regarding the likelihood that the 
veteran's squamous cell carcinoma of the tonsil resulted from 
exposure to radiation in service.  In February 2002, Dr. 
Mather responded and stated that, based on the veteran's 
service records, it is estimated that he was exposed to a 
dose of ionizing radiation during military service of 2.524 
rem.  She noted that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1998, does not provide screening doses for 
cancer of the oral cavity, pharynx (which includes the 
tonsils), and larynx because these tissues are felt to be at 
relatively low risk for radiogenic malignancies.  She noted 
that cancer of the pharynx and larynx have been reported 
following high radiation therapy doses (e.g. thousands of 
rads), but no significant excesses have been found in 
Japanese atomic bomb survivors or other populations exposed 
to doses below 100 rads (Mettler and Upton, Medical Effects 
of Ionizing Radiation, 2nd edition, 1995, pages 127-129; 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 330-331).  Dr. Mather 
concluded by saying that in light of the above, in her 
opinion, it was unlikely that the veteran's squamous cell 
carcinoma of the right tonsil could be attributed to exposure 
to ionizing radiation in service.  

A February 2002 letter from the Director of Compensation and 
Pension Service, Veterans Benefits Administration, cites the 
exact same evidence as the February 2002 medical opinion from 
Dr. Susan Mather and states that it is the Under Secretary's 
opinion that there is no reasonable possibility that the 
veteran developed squamous cell carcinoma of the tonsil as a 
result of exposure to ionizing radiation in service.  

The Board notes that there is also an etiology opinion of 
record from Dr. Bevan Yueh from VA's Puget Sound Health Care 
System.  This opinion noted that the veteran's case is 
somewhat curious because, although head and neck cancer is 
typically caused by tobacco and alcohol exposure, the veteran 
has never used alcohol or tobacco.  Dr. Yueh also noted that 
the veteran is rather young to have been diagnosed with his 
particular type of cancer and that this constellation of 
findings suggests that this carcinoma is not due to standard 
risk factors.  Dr. Yueh concluded by stating that although he 
cannot draw a direct causal connection between the veteran's 
radiation exposure and his subsequent development of the 
cancer, this association must be entertained as a 
possibility.  

The Board notes that the opinion from Dr. Yueh is not based 
on a review of the veteran's service medical records, 
including documentation of his actual exposure to radiation 
in terms of dosage.  The Board also notes that the examiner's 
opinion is couched in terms too speculative to have probative 
value.  Dr. Yueh does not indicate that it is at least as 
likely as not that the veteran's current squamous cell 
carcinoma of the tonsil is due to his radiation exposure 
during active duty service.  In fact, Dr. Yueh expressly 
states that he cannot draw a direct causal connection between 
the veteran's radiation exposure and his subsequent 
development of cancer.  Dr. Yueh's opinion simply states that 
radiation exposure should be considered as a possible cause 
of his current cancer.  On the other hand, the opinion from 
Dr. Mather notes the veteran's service records and his actual 
dosage of radiation exposure during active duty service.  The 
opinion also cites to medical treatises to support the 
conclusion that the veteran's current cancer is not at least 
as likely as not related to his exposure to ionizing 
radiation during active duty service.  As such, the Board 
affords higher probative value to the February 2002 medical 
opinion from Dr. Mather.  As such, the preponderance of the 
evidence does not show an etiological relationship between 
the veteran's exposure to ionizing radiation during active 
duty service and his current squamous cell carcinoma of the 
tonsil.

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's squamous cell carcinoma of the tonsil was 
manifested during service, or that it was manifested within 
one year of his discharge from service, or that it was 
otherwise related to his military service, including to 
exposure to ionizing radiation.  Therefore, service 
connection for squamous cell carcinoma of the tonsil, to 
include as due to exposure to ionizing radiation, is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


